              Case 0:20-cv-61912-DPG Document
JS 44 (Rev. 06/17) FLSD Revised 06/01/2017    1-3 COVER
                                           CIVIL  Entered SHEET
                                                          on FLSD Docket 09/18/2020 Page 1 of 1
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose
of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.) NOTICE: Attorneys MUST Indicate All Re-filed Cases Below.
I. (a)     PLAINTIFFS LARRY KLAYMAN                                                                             DEFENDANTS INFOWARS, LLC, et al.


   (b) County of Residence of First Listed Plaintiff Palm Beach County                                          County of Residence of First Listed Defendant             Texas
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                             (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                NOTE:                      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                           THE TRACT OF LAND INVOLVED.
   (c) Attorneys (Firm Name, Address, and Telephone Number)                                                      Attorneys (If Known)
   Larry Klayman, 7050 W. Palmetto Park Rd.,                                                                     Marc J. Randazza, Randazza Legal Group, PLLC, 2764 Lake Sahara
   Boca Raton, Florida 33433, <leklayman@gmail.com>                                                              Drive, Suite 109, Las Vegas, NV 89117 ecf@randazza.com
(d) Check County Where Action Arose:                MIAMI- DADE        MONROE         BROWARD          PALM BEACH        MARTIN    ST. LUCIE       INDIAN RIVER     OKEECHOBEE        HIGHLANDS


II. BASIS OF JURISDICTION                         (Place an “X” in One Box Only)               III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
                                                                                                            (For Diversity Cases Only)                                        and One Box for Defendant)
    1    U.S. Government                  3                 Federal Question                                                         PTF        DEF                                           PTF DEF
           Plaintiff                           (U.S. Government Not a Party)                           Citizen of This State         ✔1            1     Incorporated or Principal Place          4      4
                                                                                                                                                         of Business In This State

    2    U.S. Government               ✔4                      Diversity                               Citizen of Another State            2     ✔   2   Incorporated and Principal Place          5       5
           Defendant                           (Indicate Citizenship of Parties in Item III)                                                                of Business In Another State

                                                                                                       Citizen or Subject of a             3         3   Foreign Nation                            6       6
                                                                                                         Foreign Country
IV. NATURE OF SUIT                    (Place an “X” in One Box Only)                              Click here for: Nature of Suit Code Descriptions
           CONTRACT                                           TORTS                                    FORFEITURE/PENALTY                      BANKRUPTCY                           OTHER STATUTES
  110 Insurance                    PERSONAL INJURY                     PERSONAL INJURY                    625 Drug Related Seizure             422 Appeal 28 USC 158              375 False Claims Act
  120 Marine                       310 Airplane                        365 Personal Injury -                  of Property 21 USC 881           423 Withdrawal                     376 Qui Tam (31 USC
  130 Miller Act                   315 Airplane Product                    Product Liability              690 Other                                28 USC 157                       3729 (a))
  140 Negotiable Instrument             Liability                      367 Health Care/                                                                                           400 State Reapportionment
  150 Recovery of Overpayment    ✘ 320 Assault, Libel &                    Pharmaceutical                                                       PROPERTY RIGHTS                   410 Antitrust
      & Enforcement of Judgment         Slander                            Personal Injury                                                     820 Copyrights                     430 Banks and Banking
  151 Medicare Act                 330 Federal Employers’                  Product Liability                                                   830 Patent                         450 Commerce
  152 Recovery of Defaulted             Liability                      368 Asbestos Personal                                                   835 Patent – Abbreviated           460 Deportation
                                                                                                                                               New Drug Application
      Student Loans                340 Marine                              Injury Product                                                      840 Trademark                      470 Racketeer Influenced and
      (Excl. Veterans)             345 Marine Product                      Liability                               LABOR                         SOCIAL SECURITY                  Corrupt Organizations
  153 Recovery of Overpayment           Liability                     PERSONAL PROPERTY                   710 Fair Labor Standards             861 HIA (1395ff)                   480 Consumer Credit
      of Veteran’s Benefits        350 Motor Vehicle                   370 Other Fraud                        Act                              862 Black Lung (923)               490 Cable/Sat TV
  160 Stockholders’ Suits          355 Motor Vehicle                   371 Truth in Lending               720 Labor/Mgmt. Relations            863 DIWC/DIWW (405(g))             850 Securities/Commodities/
  190 Other Contract                   Product Liability               380 Other Personal                 740 Railway Labor Act                864 SSID Title XVI                 Exchange
  195 Contract Product Liability   360 Other Personal                      Property Damage                751 Family and Medical               865 RSI (405(g))                   890 Other Statutory Actions
  196 Franchise                        Injury                          385 Property Damage                    Leave Act                                                           891 Agricultural Acts
                                   362 Personal Injury -                   Product Liability              790 Other Labor Litigation                                              893 Environmental Matters
                                       Med. Malpractice                                                   791 Empl. Ret. Inc.                                                     895 Freedom of Information
       REAL PROPERTY                  CIVIL RIGHTS                    PRISONER PETITIONS                      Security Act                      FEDERAL TAX SUITS                 Act
   210 Land Condemnation           440 Other Civil Rights               Habeas Corpus:                                                         870 Taxes (U.S. Plaintiff          896 Arbitration
   220 Foreclosure                 441 Voting                           463 Alien Detainee                                                         or Defendant)                  899 Administrative Procedure
   230 Rent Lease & Ejectment      442 Employment                       510 Motions to Vacate                                                  871 IRS—Third Party 26             Act/Review or Appeal of
                                                                        Sentence                                                               USC 7609
   240 Torts to Land               443 Housing/                            Other:                                                                                                 Agency Decision
                                   Accommodations
   245 Tort Product Liability      445 Amer. w/Disabilities -           530 General                           IMMIGRATION                                                         950 Constitutionality of State
                                                                                                                                                                                  Statutes
    290 All Other Real Property             Employment                  535 Death Penalty                 462 Naturalization Application
                                        446 Amer. w/Disabilities -      540 Mandamus & Other              465 Other Immigration
                                            Other                       550 Civil Rights                      Actions
                                        448 Education                   555 Prison Condition
                                                                        560 Civil Detainee –
                                                                        Conditions of
                                                                        Confinement
V. ORIGIN                  (Place an “X” in One Box Only)
                                                                                           Transferred from             6 Multidistrict
    1    Original     ✔2    Removed         3 Re-filed          4 Reinstated           5                                                        7 Appeal to               8 Multidistrict
         Proceeding         from State        (See VI             or                       another district             Litigation
                                                                                                                                                  District Judge            Litigation      9 Remanded   from
                                                                                                                                                                                              Appellate Court
                            Court             below)              Reopened                 (specify)                    Transfer
                                                                                                                                                  from Magistrate           – Direct
                                                                                                                                                  Judgment                  File

VI. RELATED/                              (See instructions): a) Re-filed Case ✔ YES                      NO             b) Related Cases ✔ YES                   NO
RE-FILED CASE(S)                                          JUDGE: Hon. Roy Kalman                   Altman                                          DOCKET NUMBER: 9:20-cv-80614-RKA
                                          Cite the U.S. Civil Statute under which you are filing and Write a Brief Statement of Cause (Do not cite jurisdictional statutes unless diversity):
VII. CAUSE OF ACTION 28 U.S.C. § 1332; 28 U.S.C. § 1441
                                          LENGTH OF TRIAL via                   days estimated (for both sides to try entire case)
VIII. REQUESTED IN                            CHECK IF THIS IS A CLASS ACTION
                                                                                                          DEMAND $ 50,000,000.00                     CHECK YES only if demanded in complaint:
     COMPLAINT:                               UNDER F.R.C.P. 23
                                                                                                                                                   JURY DEMAND:                 ✔ Yes             No
ABOVE INFORMATION IS TRUE & CORRECT TO THE BEST OF MY KNOWLEDGE
DATE                                                                          SIGNATURE OF ATTORNEY OF RECORD
         September 18, 2020

FOR OFFICE USE ONLY
RECEIPT #                             AMOUNT                    IFP                     JUDGE                                          MAG JUDGE

                                                                Save As...                     Print                       Reset
